 520DECISIONSOF NATIONALLABOR RELATIONS BOARDYoungWorld,Inc. and Michigan Council No. 55,American Federation of State,County and Munici-palEmployees,AFL-CIO,Petitioner.Cases 7-RC-12180 and 7-RC-12298February 10, 1975DECISION ON REVIEWBY ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS AND PENELLOOn May 22, 1974, the Regional Director for Region7 issued a Decision and Direction of Elections in theabove-entitledproceeding in which he assertedjurisdiction over the Employer's proprietary day-carecenter operations by applying the National LaborRelations Board jurisdictional standard for educa-tional Institutions,' and he found appropriate thePetitioner's requested units of employees at two ofthe Employer's day-care centers located in Lansingand Delta Township, Michigan, respectively, exclud-ing "lead teachers" from each unit as supervisors.Thereafter, in accordance with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions,as amended, the Petitioner filed a timelyrequest for review of the Regional Director's decisionon the ground that he erred in finding the leadteachers to be supervisors. The Employer filedopposition thereto.On July 18, the Board by telegraphic order deniedthe Petitioner's request for review as to the superviso-ry status of the lead teachers but,sua sponte,grantedreview on the question of what jurisdictional stand-ard, if any, is applicable to the Employer's opera-tions, and it invited the parties to submit briefs onthe issue. Thereafter, the Employer filed a brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscasewith respect to the issues under review,including the Employer's brief, and makes thefollowing findings:The Regional Director in his decision indicatedthat he viewed the Employer's day-care centers asessentially educational institutions. The Employerasserts that its day-care centers are partially educa-tional and partially custodial in nature, and it urgesthat because of marked similarities between childday-care centers and nursing homes the $100,000jurisdictionalyardstickestablishedfornursingiSeeTheWindsor School,Inc.,200 NLRB991 (1972)2SeeKew Gardens Nursing HomeCompany,Inc,194 NLRB370 (1971).3Federal funds contributed by a community action program alsoadministered by the Department of Health, Education,and Welfare support216 NLRB No. 97homes 2 should be applied to child day-care centers.For the reasons below, we shall affirm the RegionalDirector's assertion of jurisdiction herein.The Employer Is a Delaware corporation, orga-nized for profit, operating 10 proprietary child day-care centers in the State of Michigan. Its projectedrevenues from all sources for its fiscal year 1973-74total $1,037,675. Fifty percent of the centers' fundsare supplied on a state-matching basis by theDepartment of Health, Education, andWelfarethrough Title IV (a) of the Social Security Act. TheseFederal funds are directed primarily to cover thecosts of providing care for welfare children, whosefamilies participate in Aid to Dependent Children orAid to Families with Dependent Children programs,and who comprise over one-half of the childrenattending the Employer'scenters.3The Employerpurchases or leases over $50,000 in goods andservices from out-of-state suppliers: for example,office supplies, which must be continually replen-ished, from Ohio; toys from a New Jersey firm; cotsfrom a Minnesota firm; over $56,000 worth ofequipment from a New York company; and someoutdoor equipment from a supplier in Iowa. TheEmployer also purchased large amounts of suppliesand equipment from out of State for its recentlyconstructed new facilities. The construction companywhich builds the Employer's facilities is whollyowned by the Employer and purchased largeamounts of materials from out-of-state sources. TheEmployer participates in a national organization ofday-care centers and its directors travel to meetingsheld around the country.The centers, licensed to care for children 2-1/2through 8 years, care for approximately 1,500children primarily from the ages of 2-1/2 yearsthrough kindergarten age, who live within a 4- to 8-mile radius of the center they attend. An unspecifiednumber of out-of-state children also utilize theEmployer's services for an average period of 2-3weeks at a time when they visit relatives living withinthe State.The centers are engaged in "developmental daycare" which combines custodial care and learningexperiences, such as field trips and reading skills.Each center employs approximately four lead teach-ers, four teachers, and teachers' aides proportionatein number to the children at each center. Childrenare usually cared for in groups of 12 to 20. Themajority of children attending the Employer's centershave working parents. In order to accommodatethem, the centers are open from 6:30 a.m. to 6 p.m.the costsof the foodprogram at two of the Employer's centers. In addition,the Employer participates in a federally funded researchproject conductedby Michigan StateUniversity YOUNGWORLD,INC.521Where the children are of school age, the centers carefor children before and after school. Thus, theEmployer operates a bus service, unconnected withthe public schoolbus service,to transport thosechildren attending school to and from the centers.Each center also employs a cook, one or two drivers,a secretary-receptionist, and a director.While thecenters areengaged in "developmental"programs,described by the director of operations toinclude "lunch,snacks,naps, and field trips," wenotethat the emphasisisnot on aformalizededucationalprogram, but on custodial care whichincorporateslearningexperiences for young children.Additionally, the Regional Director found that thecenters' teachersand teachers' aides do not have theformaleducationwhich public school systemsusually require of their teachers. Thus, only some ofthe lead teachers have college degrees, and theteachers and teachers' aides "arenot required to haveany advanced education or technical training forwork involving the emotional development and well-being and even the physical safety of quite youngchildren...."It is clear from the foregoing that the Employer'soperations are distinguishable from those of aneducationalinstitution.Nor do we see any basis inthe record for viewing its operations as an adjunct tolocalpublic school systems in the areas served.4Further,while we thus disagree with the Regional4 In this respect the instant case is factually distinguishablefrom theBoard'sAdvisoryOpinion inPennsylvaniaLabor Relations Board209NLRB152 (1974),inwhich it was concluded that the day-care centersinvolved were an adjunct to the publicschoolsystem of Pittsburgh sincetheyprimarily functioned as a "head start"program whose operationsfocused on preparing preschool age childrenfor publicschool education.Member Fanning'sparticipationherein should not be taken as anendorsementof the AdvisoryOpinioninPennsylvania LaborRelationsBoard, supra.D SeeCornell University,183 NLRB329, 334 (1970)8SeeStemonsMailing Service,122 NLRB81 (1958);University NursingHome,Inc,168NLRB263 (1967),Drexel Home, Inc.,182 NLRB 1045(1970); Jurisdictional Rule, NLRB Rules and Regulations,Sec. 103.1Director's holding that the jurisdictional standard foreducational institutionsis applicable to the Employ-er's operations,we are not prepared at this time toestablisha jurisdictional standard for day-carecenters asa class. However, in the circumstances ofthis case, we are satisfied that the commerce datarelating to the Employer's operations support afinding that the Employer is engaged in commerce totheextent that a labor dispute in connectiontherewith would substantially affect interstate com-merce.5In so finding, we note that the Employermeets every discretionary jurisdictional standard theBoard has applied to date.6 We conclude, therefore,that it would effectuate the purposes of the Act toassert jurisdiction herein.Accordingly, the case is remanded to the RegionalDirector for Region 7 for the purposes of conductingelections pursuant to his Decision and Direction ofElections,7provided that the payroll period fordetermining eligibility shall be that immediatelypreceding the date ofissuanceof this Decision.8[Excelsiorfootnote omitted from publication.]MEMBER KENNEDY,dissenting:For the reasons set forth in my dissenting opinionissuing today inLutheranWelfare Services of Illinois,216 NLRB No. 96, I disagree with my colleagues inextending the jurisdiction of this Board to theEmployer's day-care center operation.7The following,as foundby theRegional Director, are theappropriateunits herein for purposesof collectivebargainingAll teachers,teachers aides, cooks, drivers,and ndersemployed atthe Employer'sDay Care Center located at 4711 SouthLogan Street,Lansing,Michigan, excluding the director,lead teachers,and othersupervisors as defined in the Act, executives, confidentialemployees,managerial employees, and allother employeesAll teachers, teachers aides, cooks,drivers, and riders employed atthe Employer'sDay CareCenter located at 4010 West Michigan, DeltaTownship,Michigan,excluding the director,lead teachers,and othersupervisors as defined in the Act, executives,confidential employees,managerial employees,and all other employees.